DETAILED ACTION
This Office Action is in response to the applicant’s amendments filed on 13 July 2022.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest If an LTE synchronization signal or an NR synchronization signal is not detected, if two or more SLSSs are detected, selecting one of the detected SLSSs based on a selection criterion wherein an SLSS from a user equipment (UE) that is directly synchronized to a network is selected over an SLSS from another UE that is indirectly synchronized to a network as recited in independent claims 1, 17, and 19.
With regards to claims 1, 17, and 19, the closest prior art reference of record, Chae et al. (US Publication 2019/0098589), discloses receiving a physical sidelink broadcast channel (PSBCH); determining which of global navigation satellite systems (GNSS) or an eNB is to be a synchronization source according to priority information included in the PSBCH; and receiving an SLSS associated with the determined synchronization source, wherein the terminal determines that the priority information is valid only when a public land mobile network (PLMN) associated with the priority information matches a PLMN to which the terminal belongs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472   

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472